Messmore, J.
Eileen Boeche, hereinafter referred to as defendant, was charged with the crime of uttering and publishing two bank checks as true and genuine when in fact they were false or forged instruments. She was convicted and sentenced to serve a term in the Nebraska Reformatory for Women. She prosecutes error to review the record of her conviction.
It appears from the record that the cashier and filing clerk of Soennichsen’s Mercantile Store located at Plattsmouth, Nebraska, returned to her duties at 7:15 p. m., December 20, 1947. This witness testified that at that time a saleslady was present in the office who took care of the same in her absence. Between 7:30 and 8 p. m., a customer whom she later identified as the defendant was in the office and the saleslady had a check which was dated December 19, 1947, made payable to the order of Barbara Hale in the amount of $46.75, signed by Ann Mangel. A notation appears in the lower left-hand corner of the check, “Ann’s Dress Shop, Nebr. City, Nebr.” The saleslady presented the check to the cashier to be cashed. The cashier asked the defendant where she got the check, to which the defendant replied that it was a salary check for work done in Ann’s Dress Shop at Nebraska City. The cashier then asked her if she knew a Dorothy Zimmerman at Nebraska City. She did not know such person. The check was then cashed. This witness was not positive that she saw the defend*370ant endorse the check. The check was taken to a bank the following Monday and was returned for the reason that it was a false and fraudulent check and no such party or place of business existed in Nebraska City as appeared thereon. The cashier then gave the bank the amount of the check, $46.75. This.witness further testified that at the time of the transaction the defendant was wearing either a black or navy blue coat of soft wool material. She did not know what kind of a hat the defendant wore. The saleslady who received the check identified the defendant as the person who gave it to her, and corroborated the cashier’s testimony.
The sheriff of Otoe County, who was also the chief of police of Nebraska • City, testified that there is no such place of business in Nebraska City as Ann’s Dress Shop; and that he has known and been acquainted' with the defendant who has resided in Nebraska City for 10 or 12 years.
The cashier of the Otoe County National Bank, the bank upon which the checks in this case were drawn, testified that he was not acquainted with an Ann Mangel, a Barbara Hale, nor the defendant; that there was no such place of business in Nebraska City as Ann’s Dress .Shop; and that .the bank had no account in the name of Ann Mangel.
The manager of the Ladies Toggery since 1919, a store in Plattsmouth, testified he saw a customer whom he later identified as the defendant in "the store between 8:30 and 9 p. m., on December 20, 1947, at the time he was waiting on a customer and the defendant was standing in about the middle of the store. A saleslady gave him a check presented by the defendant in payment for some merchandise, for him to O. K. This check is identical in the handwriting and in the amount as the check previously described, with the same payee and the same maker. The only difference is in the number. This witness asked'the defendant if this was her check and she said it was and that- she received it for working *371in Ann’s Dress Shop. He then asked her for her social security number as identification. She said she was sorry, she had lost it the day previous. She had a pass book, opened it, and it showed deposits. The manager did not notice the name on the pass book. He told the defendant he did not know any dress shop in Nebraska City by that name, Ann’s Dress Shop. She said it had been there for some time. He did not see the defendant endorse the check. The bank returned the check for the reason it was a false and fraudulent check, and the store returned the amount of $46.75 to the bank. The defendant had on a black coat and a small hat on the back of her head.
The saleslady who sold the merchandise to the customer who has been identified as the defendant,, failed to identify' her, but remembered the transaction with reference to the check and the conversation between the manager of the. store and the customer as related by him, and corroborated his testimony in such respect.
The witness Louis Boeehe testified that he was a mechanic junior grade in the Army Engineers and had been só employed for a period of two months prior to the time of the trial; before that time he was a sheet-metal worker with the Bell Gas Appliance Company located at Nebraska City; that he had known the defend- ■ ant almost a year, and was married to her on December 24, 1947; that on the evening of December 20, 1947, he left his work at approximately 6:15 p. m., went home, took a bath, shaved, and sat down to lunch at 6:45 p. m., and that the defendant was with him. He was living at his mother’s home. They were going to shop for shoes for him, and left his mother’s house about 7:20 p. m. They walked up town in Nebraska City, going directly to Homeyer’s Shoe Store, where he bought a pair of shoes and was waited on by one Jack Hall. The defendant was with him at the time. He told the defendant that he was going to pick out the shoes himself, and she was to say nothing about them, so while he and *372Hall, the clerk, were talking, Hall asked the defendant why she did not say anything and if she had laryngitis because she was not talking. She informed him that she was to say nothing about the shoes. This witness and the defendant left the shoe store to go to a bakery and cafe a short distance from the shoe store where they had a cup of coffee and a sandwich, and here the defendant called her mother with reference to some ribbon for Christmas decorations for the front door. They were in the cafe at least 20 minutes. From the cafe they proceeded to the Dammast Clothing Store where about a week prior this witness had purchased a suit. The pants had been taken to the store to be shortened, and he was to pick them up before closing time on this evening. This was about 8:30 p. m., and the defendant was with him. He and the defendant then left the clothing store and went to the Arbor Theater, and she was carrying some packages. They sat in front of a Mr. and Mrs. Harvey Mead who resided at Sidney, Iowa. There was a serial playing, and Harvey Mead wanted to see it the second time. There was some conversation with reference to the matter. This witness and the defendant left the Arbor Theater at 11:15 p. m., and took a taxi. He went to his home and the defendant went to her home. The effect of the testimony of this witness was that the defendant was with him from 6:30 until 11:15 on the night of December 20, 1947.
Jack Hall, the shoe clerk, testified that he saw Louis Boeche and the defendant in the shoe store on the evening in question around 8 o’clock. On cross-examination he refused to say positively that on December 20, 1947, he sold a pair of Air-O-Magic shoes to Louis Boeche. Such a pair of shoes was sold that Saturday night, but he would not say they were sold to Louis Boeche.
Harvey Mead testified that on the evening in question he was in the Arbor Theater with his wife and saw Louis Boeche and the defendant come to the picture show between 8:30 and a quarter till nine, and that the *373defendant had some packages which she was carrying.
The defendant’s father testified that he was a civil engineer with the Army Engineers and had been so employed for 26 years; that on the evening in question he took the defendant to the Meredith residence, Mrs. Meredith being Louis Boeche’s mother, at about 6 p. m., and that the defendant came home that evening at approximately 11:30 p. m. He fixed the date because he was preparing to decorate a Christmas tree the following day. ‘
Mary Ann Meredith testified that she is the mother-in-law of the defendant, and that the defendant came to her house for dinner just after 6 p. m., on the evening in question. She left her home about 7 p. m., that evening, and the defendant was still at the house.
Betty Ruth Mead testified that she is acquainted with the defendant and saw her on the evening in question when she sat in front of the witness and her husband at the Arbor Theater, and that Louis Boeche and the defendant came into the theater about a quarter till nine.
Wilson Sigerson, Jr., testified that in December 1947, he was employed on Saturdays at the Dammast Clothing Store, and saw the defendant and her husband in the store between 8 and 9 o’clock that evening. It could not have been as late as 9:30 p. m., for the reason the store closes at 9 p. m. He was not positive as to the date.
Louis E. Harris testified that he is a resident of Lincoln; that for 15 years he has been a chemist and scientific criminologist with the degree of master of science and postgraduate work for the degree of doctor of philosophy. In the field of questioned documents, he had studied the texts, followed the work from a practical standpoint, examined many questioned documents, and testified in some cases in Nebraska. His evidence was admitted without objection by the State. There are several exhibits in evidence which were written by the defendant in the presence of the jury, and other *374exhibits which constituted the handwriting of the de-? fendant prior to her arrest, for the purpose of comparison of handwriting. The witness testified that in his opinion the endorsements appearing on the two checks in question were not made by the defendant.
The defendant’s mother testified that she received a telephone call from the defendant at about 8 o’clock on the evening in question, when the defendant was down town in Nebraska City. She states the time by virtue of a radio program which she listened to.
The defendant testified that she was with Louis Boeche from 6 p. m. on, during the .evening in question, and her testimony is in exactitude with that of the witness Louis Boeche..
Jack Knudtson testified that he is a criminal investigator for the Nebraska Safety Patrol, had worked in that capacity for a year prior to the time of the trial, and had been connected with the patrol for eight years; that he is known as a polygraph ■ operator, and is engaged in the process of setting up a criminal laboratory for the state; that a. polygraph machine, commonly referred to as a lie detector, is one that makes many- recordings, such as the increase and decrease of blood pressure. It is also a galvanometer that records the increase and decrease of perspiration, and also a munograph that records respiration and inhalation and expiration of breath. He described the machine and the manner in which it makes, the recordings, ánd testified that the defendant voluntarily submitted to certain tests. The defendant then offered the witness to testify to and prove the results of the tests so made which would show a normal reaction to all the questions propounded with reference to the commission of the offenses charged, and indicate that the defendant was not guilty of such offense's. Objection was made' to the competency of such evidence and was sustained, we believe properly so for the reasons hereinafter given.
The trial court gave an instruction which contained *375the following language: “Yet, you have no right to reject the testimony of any of the witnesses without good reason, and you should not do so until you find it irreconcilable with other testimony which you may find to be true.”
The writer of this opinion joined in a concurrence in the case of Schluter v. State, ante p. 284, 37 N. W. 2d 396, that such language contained in an instruction is prejudicially erroneous in all civil and criminal cases and requires'a reversal of any such case. The majority opinion in the afore-cited case announces the rule that an instruction containing such language is held to be erroneous and ordinarily prejudicial. We must conclude from the factual situation above detailed that an instruction containing the language as heretofore set out in this case is prejudicially erroneous and requires a reversal and remand of the cause for further proceedings.
' The trial court gave instruction No. 13 as follows: “You are instructed that one of the defenses interposed by the defendant in this case is what is commonly known as an alibi; that is, that the defendant was at another place at the time of the alleged commission of the crimes. The Court instructs you, the jury, that such defense is as proper and legitimate, if proven, as any other, and all evidence bearing on that point should be carefully considered by the jury. If, in view of all the evidence, you, the jury, have a reasonable doubt as to whether the defendant was in some other place when the crime was committed, you should give the defendant the benefit of the doubt and find her not guilty. As regards the defense of an alibi, the jury are instructed that the defendant is not required to prove that defense beyond a reasonable doubt to entitle her to an acquittal on either or both of the counts of the amended information. It is sufficient if the evidence raises a reasonable doubt of her presence at the time and place of the commission of the crimes charged in the counts of the amended information filed herein.”
*376The defendant contends that the district court erred in giving the foregoing instruction, for the reason that the instruction placed the burden of proof to establish an alibi on 'the defendant by the use of the words “if proven,” and by the further language in the instruction, “the defendant is not required to prove that defense beyond a reasonable doubt to entitle her to an acquittal Hi
An instruction on the defense of an alibi similar to the one given in the case at bar has been approved by this court in McLain v. State, 18 Neb. 154, 24 N. W. 720, and in Huckett v. State, 121 Neb. 364, 237 N. W. 159. In view of all the instructions given, and by analyzing the authorities with reference to the language “if proven” as appears in the instruction, the same was not prejudicially erroneous in the instant case. However, the phrase “if proven” is subject to criticism and we do not approve its use and believe that this phrase should be eliminated in the future in any instruction on an alibi, or any other language appearing in the instruction that might indicate the shifting of the burden of proof on the defense.
This brings us to the assignment of error where the trial court refused to admit evidence of the results of tests made on the defendant by the use of a polygraph, commonly known and referred to as a lie detector, to which the defendant voluntarily submitted.
We have heretofore set forth the qualifications and study made by the officer in charge of the giving of tests on the polygraph in behalf of the Nebraska Safety Patrol.
In the following reported cases the courts have generally rejected such tests on the ground that their reliability has not yet been fully established.
In People v. Forte, 279 N. Y. 204, 18 N. E. 2d 31, 119 A. L. R. 1198, in speaking of a polygraph or lie detector, the court said that the court may not take judicial notice that such an instrument is or is not ef*377fective for examining the truth, and, until the fact be demonstrated by qualified experts, it cannot be said, as a matter of law, that the trial court erred in denying the motion to reopen a case to have the defendant submit to an examination by the polygraph.
Cogent reasons in support of this attitude readily suggest themselves. In the first place, the vital function of cross-examination would be impaired. The operator, appearing as a witness to report and interpret the results of the test, might be questioned as to his qualifications, experience, his methods, and on similar matters, and that is about all. But the machine itself — conceding the comparatively high percentage record as to accuracy and reliability claimed for it — escapes all cross-examination. There is no persuasive analogy here with such tests as fingerprinting which have a strictly physical basis, clearly demonstrable. It is not contended that the lie detector measures or weighs the important psychological factors. Many innocent but highly sensitive persons would undoubtedly show unfavorable physical reactions, while many guilty persons, of hardened or less sensitive spirit, would register no physical indication of falsification. This the trained operators of course understand, and proceed upon the basis of a large percentage of error. But it seems quite too subtle a task of evaluation to impose upon an untrained jury. See State v. Lowry, 163 Kan. 622, 185 P. 2d 147. See, also, annotations in 139 A. L. R. 1174, 34 A. L. R. 147, 86 A. L. R. 616, 119 A. L. R. 1200; Frye v. United States, 54 App. D. C. 46, 293 F. 1013, 34 A. L. R. 145; State v. Bohner, 210 Wis. 651, 246 N. W. 314, 86 A. L. R. 611; State v. Cole, 354 Mo. 181, 188 S. W. 2d 43, 189 S. W. 2d 541.
It is apparent from the foregoing authorities that the scientific principle involved in the use of such polygraph has not yet gone beyond the experimental and reached the demonstrable stage, and that it has not yet received general scientific acceptance. The experimenting psy*378chologists themselves admit that a wholly accurate test is yet to be perfected.
We conclude the trial court did not err in rejecting this evidence.
Other assignments of error need not be discussed.
For the reasons herein given, the judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.